Case 19-40665-JMM         Doc 58    Filed 12/30/19 Entered 12/30/19 13:50:09              Desc Main
                                    Document     Page 1 of 2



Kathleen A. McCallister
Chapter 13 Trustee
P.O. Box 1150
Meridian ID 83680
(208) 922-5100 - Telephone
(208) 922-5599 - Facsimile
kam@kam13trustee.com


                         UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF IDAHO

 IN RE: MICHAEL V. JONES                                CHAPTER 13

                                                        CASE NO. 19-40665-JMM
                        Debtor(s)
                                                        OBJECTION TO PROOF OF CLAIM

TO:
        Boesiger’s Repair, LLC                      Douglas Boesiger
        c/o Angstman Johnson                        Registered Agent for
        516 Hansen Street East                      Boesiger’s Repair LLC
        Twin Falls, ID 83301                        1263 Langford Way
                                                    Twin Falls, ID 83301



         NOTICE OF TRUSTEE’S OBJECTION TO YOUR PROOF OF CLAIM

 YOU ARE HEREBY NOTIFIED that the Trustee of the above estate has filed an objection to
 your Claim No. 8 filed on September 24, 2019 in this bankruptcy case.

 YOUR CLAIM MAY BE REDUCED, MODIFIED, OR ELIMINATED. You should read
 these papers carefully and discuss them with your attorney if you have one.

 YOU ARE HEREBY NOTIFIED that if you do not want the Court to eliminate or change
 your claim and you wish to contest the Trustee’s Objection to your Proof of Claim, a written
 reply to the objection, explaining your position, must be filed in duplicate within thirty (30) days
 from the date that this objection is mailed. You must (1) file the original reply with the U.S.
 Bankruptcy Court, 550 West Fort Street, MSC 042, Boise, ID 83724; and (2) mail a copy to the
 Trustee. If you mail your response to the Court for filing, you must mail it early enough so that
 the Court will receive it on or before the end of the (30) day period.

 YOU ARE FURTHER NOTIFIED that if the objection is a matter which can be corrected by
 filing an amended claim then you may do so prior to the expiration of the thirty (30) day period.
 Failure to file a written reply will result in the Trustee requesting that the Court enter an Order
 Disallowing the Claim to the extent objected to.
Case 19-40665-JMM             Doc 58       Filed 12/30/19 Entered 12/30/19 13:50:09                                Desc Main
                                           Document     Page 2 of 2




       OBJECTION: The Trustee objects to the allowance of your claim for the following
reason(s):
         This claim was not timely filed as required by 11 U.S.C. §502(b)(9). The last day for
         this creditor to file a proof of claim was September 23, 2019. The claim should be
         disallowed in its entirety for purposes of distribution by the trustee.
   X
         **In the event this creditor did not receive adequate notice to allow it to timely file an allowed claim then the
         disallowance of this claim for purposes of distribution by the trustee is not a determination of the dischargeability of
         the underlying debt pursuant to 11 U.S.C. §523(a)(3).


       DATED: December 30, 2019

                                                                      /s/ Kathleen McCallister
                                                                      Chapter 13 Trustee

                                        CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on December 30, 2019, I filed the foregoing electronically
through the CM/ECF system, which caused the following parties or counsel to be served by
electronic means, as more fully reflected on the Notice of Electronic filing:

 Office of the U.S. Trustee                                      John O. Avery
 ustp.region18.bs.ecf@usdoj.gov                                  Attorney at Law
                                                                 joa@averylaw.net

      AND I FUTHER CERTIFY that on such date I served the foregoing on the following
non-CM/ECF Registered Participants in the manner indicated:

Via First Class mail, postage prepaid addressed as follows:

 Creditor’s POC Notice Address                                         Debtor’s Address
 Boesiger’s Repair, LLC                                                Michael V. Jones
 c/o Angstman Johnson                                                  507 Grandview Dr.
 516 Hansen Street East                                                Twin Falls, ID 83301
 Twin Falls, ID 83301

Creditor’s Registered Agent Address
Douglas Boesiger
Registered Agent for Boesiger’s Repair LLC
1263 Langford Way
Twin Falls, ID 83301

                                                                      /s/Joseph Ammirati
                                                                      Joseph Ammirati, Case Analyst
